DETAILED ACTION
AIA  Status
The present application is being examined under the pre-AIA  first to invent provision.
Election/Restriction
Applicants’ 14 AUG 2022 election without traverse of the embodiment shown in Figures 37A-37M and described in claims 21-40, is acknowledged. In light of applicant’s 14 AUG 2022 preliminary amendment, the Species restriction requirement is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Petition to Make Special
Acknowledgement is made of applicants’ Petition to Make Special under 37 CFR 1.102(c)(1), filed/granted on 12 APR 2022.
Information Disclosure Statement
An information disclosure statement (IDS) does not exist.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this
application because of the following reason(s): The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the features must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Claims 23, 28, 30, 34, and 35: “a plurality of connecting metal paths”.
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment. The requirement for corrected drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: Claims 23, 28, 30, 34, and 35: “a plurality of connecting metal paths”.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21, 29, and 36 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, for failing enablement. Persons of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention. Claims 21, 29, and 36 recite, inter alia, an unbounded range: “less than 40 nm alignment error”. The specification does not reasonably provide full enablement for an open-ended alignment error, e.g., no lower limit disclosed for an alignment error claim range of less than 40 nm to infinitely small. Cf. intrinsic evidence at Abstract, paragraphs [0004]-[0006] and [0190] of US 20220238367, pre-grant publication of the claimed invention. When the specification is viewed in light of the “Wands factors”, e.g., (1) “the quantity of experimentation necessary” is high; (2) “the amount of direction or guidance presented” by applicants is negligible; (3) “working examples” not presented in specification; and (4) “the state of the prior art” not shown to be developed to upper limit of claim range, claims 3 and 18 are NOT enabled. To be clear, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention that is commensurate in scope with the full range. Applicants are reminded that claim language must be enabled across its full scope of coverage. Cf. MagSil Corp. v. Hitachi Global Storage Technologies, Inc., No. 11-1221 (Fed. Cir. Aug. 14, 2012).
The following is a quotation of 35 U.S.C. 112(b):

(B) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 23, 28, 30, 34, 35, 37, and 38 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 23, 28, 30, 34, and 35 recites, inter alia, “a plurality of connecting metal paths”. The recited portion renders claims 23, 28, 30, 34, and 35 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 23, 28, 30, 34, and 35. See objections to specification and drawings above. Where do the “plurality of connecting metal paths” begin and end? For the purpose of examination, the Office has construed the recitation to mean “interconnects” or “interconnections”. Applicant is reminded that claims with uncertain boundaries, i.e., claims that are not precise, clear, correct, and unambiguous, fail to inform the public of what constitutes infringement of the claim.
Claims 30 and 34 describe, inter alia, “a plurality of connecting metal paths from said third metal layer to said second metal layer”. The described portion renders claim 30 and 34 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claims 30 and 34. Moreover, the description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the described portion and elements appearing in independent claim 28. For example, see lines 9-10 of claim 28.
Claim 37 recites, inter alia, “said through layer vias”. The recited portion renders claim 37 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 37. Moreover, the recitation is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the recited portion and elements appearing in independent claim 35. For example, “through layer via”. See lines 11-12 of claim 35.
Claim 38 describes, inter alia, “said metal gate”. The described portion renders claim 38 indefinite in meaning and scope because even after reviewing the specification, the public would not be informed of the metes and bounds of claim 38. Moreover, the description is amenable to multiple plausible constructions because the relationship, i.e., independent or related, is not definite between the described portion and elements appearing in independent claim 38. For example, see claim 35. See also “a metal gate” of independent claims 21 and 28. Claims 23, 28, 30, 34, 35, 37, and 38 have been interpreted in view of the specification without improperly importing limitations from the specification into the claims.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for patent.

(e) the invention was described in - (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows (Graham Factors):

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-40 are rejected under 35 U.S.C. 102(a) and/or 102(e) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Or-Bach et al. (US 20110084314; below, “Or-Bach”). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 21, insofar as enabled, Or-Bach, in Figures 1 to 137G, especially FIGS. 102A to 103M, and related text, e.g., Abstract, paragraphs [0001] to [1017], claims 1-22, 12/577,532, 12/706,520, 12/792,673, 12/797,493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a
3D semiconductor device, the device comprising:

    PNG
    media_image1.png
    677
    552
    media_image1.png
    Greyscale

a first single-crystal layer comprising a plurality of first transistors (e.g., Abstract, [0018], [0265], [0469], [0482]);
at least one first metal layer disposed atop of said plurality of first transistors (e.g., Abstract, [0716], claim 1);
a second metal layer disposed atop of said at least one first metal layer (e.g., [0475], [0716]);
a plurality of second transistors disposed atop of said second metal layer (e.g., Abstract, [0036], claims 1-4, 6-9, 11-13);
a plurality of third transistors disposed atop of said plurality of second transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
a plurality of fourth transistors disposed atop of said plurality of third transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
a third metal layer (e.g., [0661]) disposed atop of said plurality of fourth transistors, wherein at least one of said plurality of fourth transistors is aligned to at least one of said plurality of first transistors with a less than 40 nm alignment error (e.g., [0292], claim 3), wherein at least one of said plurality of second transistors comprises a first source, a first channel, and a first drain, wherein at least one of said plurality of third transistors comprises a second source, a second channel, and a second drain, wherein at least one of said plurality of fourth transistors comprises a third source, a third channel, and a third drain (e.g., FIGS. 103L2, 103M); and
an array of memory cells (e.g., [0474]), wherein at least one of said memory cells comprises one of said plurality of second transistors, wherein at least one of said plurality of third transistors comprises a metal gate (e.g., [0295], [0301], [0475]).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach teach the requisite elements.
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of Or-Bach as taught by embodiments of Or-Bach. It would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 22, insofar as enabled, Or-Bach discloses the 3D semiconductor device according to claim 21, wherein said second metal layer comprises tungsten (e.g., [0269], [0282], [0468]).
RE 23, insofar as enabled and definite, Or-Bach discloses the 3D semiconductor device according to claim 21, further comprising:
a plurality of connecting metal paths (e.g., [0245], [0303], [0478], [0756]) from said third metal layer to said second metal layer, wherein at least one of said plurality of connecting metal paths comprises a through layer via (e.g., [0703], [0705]).
RE 24, insofar as enabled, Or-Bach discloses the 3D semiconductor device according to claim 21, wherein said first channel and said second channel are each formed following a different lithography step. Regarding the underlined portion of claim 24, the Office understands applicants’ desire to use broad method language instead of claim terms limited to a particular structural embodiment. Applicants are reminded that the method of forming a device is not germane to the issue of patentability of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
RE 25, insofar as enabled, Or-Bach discloses the 3D semiconductor device according to claim 21, further comprising:
memory periphery circuits, wherein said memory periphery circuits comprise a portion of said plurality of first transistors (e.g., [0482]).
RE 26, insofar as enabled, Or-Bach discloses the 3D semiconductor device according to claim 21, wherein at least said second source is self-aligned to said third source, being processed following a same lithography step. Regarding the underlined portion of claim 26, see underlined-portion-of-claim-24 comments.
RE 27, insofar as enabled, Or-Bach discloses the 3D semiconductor device according to claim 21, wherein at least one of said memory cells comprises a structure formed by utilizing Atomic Layer Deposition (“ALD”) (e.g., [0295], [0299], [0474], [0477]). Regarding the underlined portion of claim 26, see underlined-portion-of-claim-24 comments.
RE 28, insofar as definite, Or-Bach, in Figures 1 to 137G, especially FIGS. 102A to 103M, and related text, e.g., Abstract, paragraphs [0001] to [1017], claims 1-22, 12/577,532, 12/706,520, 12/792,673, 12/797,493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first single-crystal layer comprising a plurality of first transistors (e.g., Abstract, [0018], [0265], [0469], [0482]);
at least one first metal layer disposed atop of said plurality of first transistors (e.g., Abstract, [0716], claim 1);
a second metal layer disposed atop of said at least one first metal layer;
a plurality of second transistors disposed atop of said second metal layer (e.g., Abstract, [0036], claims 1-4, 6-9, 11-13);
a plurality of third transistors disposed atop of said plurality of second transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
a plurality of fourth transistors disposed atop of said plurality of third transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
at least one third metal layer disposed atop of said plurality of fourth transistors;
a plurality of connecting metal paths (e.g., [0245], [0303], [0478], [0756]) from said at least one third metal layer to said second metal layer; and
an array of memory cells (e.g., [0474]), wherein at least a portion of said plurality of second transistors is self-aligned to a portion of said plurality of third transistors, being processed following a same lithography step, wherein at least one of said plurality of second transistors comprises a metal gate (e.g., [0295], [0301], [0475]), and wherein at least one of said memory cells each comprises one of said plurality of third transistors. Regarding the underlined portion of claim 28, the Office understands applicants’ desire to use broad method language instead of claim terms limited to a particular structural embodiment. Applicants are reminded that the method of forming a device is not germane to the issue of patentability of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach teach the requisite elements.
It would have been obvious … to modify the device of Or-Bach as taught by embodiments of Or-Bach. It would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 29, insofar as enabled and definite, Or-Bach discloses the 3D semiconductor device according to claim 28, wherein at least one of said plurality of second transistors is aligned to at least one of said plurality of first transistors with a less than 40 nm alignment error (e.g., [0292], claim 3).
RE 30, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 28, further comprising:
a plurality of connecting metal paths (e.g., [0245], [0303], [0478], [0756]) from said third metal layer to said second metal layer, wherein at least one of said plurality of connecting metal paths comprises at least one or more of a plurality of through layer vias, and wherein at least one of said plurality of through layer vias has a diameter smaller than 1 micron and larger than 20 nm (e.g., [0285], [0288], [0763]).
RE 31, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 28, wherein said second metal layer comprises tungsten material (e.g., [0269], [0282], [0468]).
RE 32, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 28, further comprising:
memory periphery circuits, wherein said memory periphery circuits comprise a portion of said plurality of first transistors (e.g., [0482]).
RE 33, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 28, wherein a portion of said plurality of third transistors and a portion of said plurality of fourth transistors were each formed following a different lithography step. Regarding the underlined portion of claim 33, see underlined-portion-of-claim-28 comments.
RE 34, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 28, further comprising:
a plurality of connecting metal paths (e.g., [0245], [0303], [0478], [0756]) from said third metal layer to said second metal layer, wherein at least one of said plurality of connecting metal paths comprises at least one or more of a plurality of through layer vias (e.g., [0703], [0705]), and wherein at least one of said plurality of through layer vias comprises tungsten (e.g., [0286], [0593]).
RE 35, insofar as definite, Or-Bach, in Figures 1 to 137G, especially FIGS. 102A to 103M, and related text, e.g., Abstract, paragraphs [0001] to [1017], claims 1-22, 12/577,532, 12/706,520, 12/792,673, 12/797,493, 12/847,911, 12/849,272, 12/859,665, and noted publications, the contents of which are incorporated by reference, discloses a 3D semiconductor device, the device comprising:
a first single-crystal layer comprising a plurality of first transistors (e.g., Abstract, [0018], [0265], [0469], [0482]);
at least one first metal layer disposed atop of said plurality of first transistors (e.g., Abstract, [0716], claim 1);
a second metal layer disposed atop of said at least one first metal layer;
a plurality of second transistors disposed atop of said second metal layer (e.g., Abstract, [0036], claims 1-4, 6-9, 11-13);
a plurality of third transistors disposed atop of said plurality of second transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
a plurality of fourth transistors disposed atop of said plurality of third transistors (e.g., [0266]-[0268], [0469] “donor wafer”);
a third metal layer disposed atop of said plurality of fourth transistors;
a plurality of connecting metal paths (e.g., [0245], [0303], [0478], [0756]) from said third metal layer to said second metal layer, wherein at least one of said plurality of connecting metal paths comprises a through layer via (e.g., [0703], [0705]); and
an array of memory cells (e.g., [0474]), wherein at least one of said memory cells each comprises one of said plurality of fourth transistors, wherein at least a portion of said plurality of second transistors is self-aligned to a portion of said plurality of third transistors, being processed following a same lithography step, and wherein a portion of said plurality of third transistors and a portion of said plurality of fourth transistors were each formed following a different lithography step. Regarding the underlined portion of claim 35, the Office understands applicants’ desire to use broad method language instead of claim terms limited to a particular structural embodiment. Applicants are reminded that the method of forming a device is not germane to the issue of patentability of the device itself. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985).
Thus, Or-Bach anticipates this claim.
However, assuming, arguendo, that claims must be so narrowly construed as to mean that Or-Bach’s 3D semiconductor device cannot constitute each element of the claimed device, embodiments of Or-Bach teach the requisite elements.
It would have been obvious … to modify the device of Or-Bach as taught by embodiments of Or-Bach. It would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007).
RE 36, insofar as enabled and definite, Or-Bach discloses the 3D semiconductor device according to claim 35, wherein at least one of said plurality of third transistors is aligned to at least one of said plurality of first transistors with a less than 40 nm alignment error (e.g., [0292], claim 3).
RE 37, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 35, wherein at least one of said through layer vias has a diameter smaller than 1 micron and larger than 20 nm (e.g., [0285], [0288], [0763]).
RE 38, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 35, wherein said metal gate comprises tungsten (e.g., [0295], [0301], [0475]).
RE 39, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 35, further comprising:
memory periphery circuits, wherein said memory periphery circuits comprise a portion of said plurality of first transistors (e.g., [0482]).
RE 40, insofar as definite, Or-Bach discloses the 3D semiconductor device according to claim 35, wherein said memory cells comprise a structure made by use of Atomic Layer Deposition (“ALD”) (e.g., [0295], [0299], [0474], [0477]). Regarding the underlined portion of claim 40, see underlined-portion-of-claim-35 comments.
Claims 21-40 are rejected.
Conclusion
The prior art made of record and not relied upon, Takafuji et al. (US 7488980), is
considered pertinent to applicants’ disclosure. Takafuji et al. does not teach, inter alia, a third metal layer disposed atop of said plurality of fourth transistors, wherein at least one of said plurality of fourth transistors is aligned to at least one of said plurality of first transistors with a less than 40 nm alignment error, wherein at least one of said plurality of second transistors comprises a first source, a first channel, and a first drain, wherein at least one of said plurality of third transistors comprises a second source, a second channel, and a second drain, wherein at least one of said plurality of fourth transistors comprises a third source, a third channel, and a third drain; and an array of memory cells, wherein at least one of said memory cells comprises one of said plurality of second transistors, wherein at least one of said plurality of third transistors comprises a metal gate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815